Citation Nr: 1328072	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  04-41 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety attacks, to include PTSD, with symptoms including short term memory loss, sleep disturbance, and fatigue, and to include as due to an undiagnosed illness. 

2. Entitlement to service connection for a chronic disability manifested by tremors and seizures, to include as due to an undiagnosed illness. 

3. Entitlement to service connection for a chronic disability manifested by short-term memory loss, to include as due to an undiagnosed illness. 

4. Entitlement to service connection for a chronic disability manifested by sleep disturbance, to include as due to an undiagnosed illness. 

5. Entitlement to service connection for a chronic disability manifested by headaches, to include as due to an undiagnosed illness. 

6. Entitlement to service connection for a chronic disability manifested by fatigue, to include as due to an undiagnosed illness. 

7. Entitlement to service connection for erectile dysfunction (ED), to include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from September 1974 to September 1977 and from June 1980 to September 1992, including service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO) which denied the benefits sought on appeal.  

In January 2007 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. 

The claim first came before the Board in April 2007, at which time it was remanded for further development.  The case came before the Board again in October 2010 and April 2012, and on both occasions it was determined that further development was required and remands were issued. 

In March 2013, this matter again came before the Board and was remanded for further evidentiary development, to include obtaining updated VA treatment records from the Alexandria VA Medical Center and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of July 2012 to the present; scheduling him for a comprehensive VA psychiatric examination; and scheduling him for a period of observation and evaluation at a VA facility by at least two VA physicians, to include a specialist in undiagnosed illness disorders.  Updated treatment records were obtained, and the Veteran underwent VA examination/opinions in conjunction with each of his claims for service connection.   Thus, the requested development has been completed to the extent possible, there has been substantial compliance  with the Board's March 2013 remand, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Review of the most current VA treatment records, including those attached to the Veteran's Virtual VA efolder, reveal that the Veteran has recently been diagnosed with, and treated for, posttraumatic stress disorder (PTSD).  Although the record has reasonably raised a claim for service connection for PTSD, such issue has yet to be adjudicated by the AOJ.  In light of the Clemons case, the Board finds that the claim for service connection for an acquired psychiatric disorder should be broadened to include PTSD, as well as any other psychiatric disorder, as set forth above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1. The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2. The competent and probative evidence of record does not show that the Veteran has  undiagnosed illness(es) manifested by tremors, seizures, short-term memory loss, sleep disturbance, headaches, fatigue, or ED.

3. The Veteran's tremors and seizures have been attributed to a known clinical diagnosis (psychogenic nonepileptic seizures) which were not manifested in service, and were not shown to be related to his active service.

4. The Veteran's short-term memory loss has been attributed to known clinical diagnoses (seizures and depression).

5. There has been no showing by competent medical, or competent and credible lay evidence that the Veteran has a diagnosed disability manifested by short term memory loss (separate and apart from a symptom of depression), that may be causally related to active service.

6. The Veteran's sleep disturbance has been attributed to a known clinical diagnosis (depression).

7. There has been no showing by competent medical, or competent and credible lay evidence that the Veteran has a diagnosed sleep disability (separate and apart from a symptom of depression), that may be causally related to active service.

8. The Veteran's headaches have been diagnosed as stress headaches and tension headaches, and have also been attributed to a known clinical diagnosis (seizures) none of which were shown to be manifested in service or shown to be related to his active service.

9. The Veteran does not meet the criteria for chronic fatigue syndrome.

10. The Veteran's fatigue has been attributed to a known clinical diagnosis (depression).

11. There has been no showing by competent medical, or competent and credible lay evidence that the Veteran has a chronic disability manifested by fatigue (separate and apart from a symptom of depression), that may be causally related to active service.

12. The Veteran's ED has been attributed to a known clinical diagnosis (hypertension) which was not manifested in service, and was not shown to be related to his active service.


CONCLUSIONS OF LAW

1. Service connection for tremors and seizures, to include as due to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2012). 

2. Service connection for short term memory loss, to include as due to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2012). 

3. Service connection for sleep disturbance, to include as due to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2012). 

4. Service connection for headaches, to include as due to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2012). 

5. Service connection for fatigue, to include as due to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2012). 

6. Service connection for ED, to include as due to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in October 2002, July 2003, January 2005, April 2007, April 2008, and June 2012 that fully addressed the notice elements in this matter.  These letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board also notes that in a letter dated in March 2006, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  Sanders v. Nicholson, supra.  Th3 Board concludes that all required notice has been given to the Veteran.  

Additionally, in November 2007, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Here, during the November 2007 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, and information was solicited regarding the nature and circumstances of the Veteran's claimed symptoms and disabilities, as well as his history of in-service and post-service treatment for the claimed symptoms and disabilities, to include addressing outstanding medical opinions and records.  Thus, the issues were "explained . . . in terms of the scope of the claim for benefits," and "the outstanding issues material to substantiating the claim" were also explained.  Id.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  The Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  As a preliminary matter, the Board notes that service treatment records (STRs) from the Veteran's second period of service are unavailable for review.  On several occasions the Board has remanded the claim and directed the RO/AMC to attempt to obtain the Veteran's STRs for his period of active duty from June 1980 to September 1992.  The RO/AMC has made numerous attempts to obtain these records and has also asked the Veteran to identify all service department facilities where he received in-service treatment, as well as private physicians and hospitals.  The Veteran did not respond.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims has been undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  Further, there is no adverse presumption of service connection as a result of the loss of these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  Finally, the Board notes as a practical matter that the Veteran has essentially contended that his seizures started in 2002 - well after his second period of active service - and that his sleep disturbance, short term memory loss, fatigue, headaches, and ED, started soon after the seizures in 2002.   

In addition, the Veteran underwent several VA examinations in conjunction with his service connection claims, including in December 2003, January 2004, June 2009, August 2009, December 2010, December 2011, July 2012, and May 2013.  The Board finds that these VA examinations included review of the claims folder as well as a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  These examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Factual Background

VA treatment records showed that in January 1995, the Veteran complained of intermittent short term memory loss, for eight years, as well as dysphasia.  The impression was no evidence for obvious neurological disease.  .

In February 1995, the Veteran was referred for a private neuropsychological evaluation for an assessment of his memory and cognitive functioning.  He reported that some days his memory seemed to be gone.  The examiner noted moderate to severe impairments in his short term memory, and opined that given the Veteran's neuropsychological profiles, it was possible that his impaired attention and concentration abilities and increased anxiety were contributing to episodic memory loss.  Further, the examiner opined that the Veteran's confused state may be related to some of the unexplained dementias associated with Desert Storm service.  

In July 1995, the Veteran was seen for a four year history of memory loss and speech problems.  It was noted that he underwent neuropsychological testing which was thought to show impaired concentration and attention, and increased anxiety with memory loss.  The assessment was rule out depression versus dementia.

Private treatment records from Tallahassee Memorial showed that on May 8, 2002, the Veteran was seen for possible seizures or convulsions over the past three days.  It was noted that he went to a VA hospital and could not get a CT until July, was not given medication, and was told he was hyperventilating.  He went to "GCH" yesterday and had an episode in the waiting room and was told he was having anxiety attacks and was given a muscle relaxer.  He reported that the episodes happened one to two times daily.  It was noted that he was in Gulf War and thought that this was why he was having seizures, due to the chemicals he was exposed to.  The examiner noted that the Veteran had a tonic episode while he was talking to him.  The assessment was seizure activity.  

On a May 2002 VA Persian Gulf protocol examination, it was noted that the Veteran served in the Persian Gulf from August 1990 through September 1991, was on the front line of the infantry, and sometimes went behind enemy lines in Iraq.  He was near the oil fires and blew up the enemy's ammunition sites at least five times, but was unsure what could have been in the ammunition dump.  He complained of tremors of the upper body that started in May 2002.  On examination he denied headaches, PTSD, stress, fears, phobia, and depression.  Just prior to the physical examination, the examiner noted that the Veteran's eyes started watering and he had upper body tremors, but he was aware of his surroundings and did not want the examiner to check his heart at the time of the tremor, which lasted less than one minute.  The Veteran felt that his seizures might have been related to his Persian Gulf experience because he had read that nerve gas exposure can cause watery eyes, runny nose, and convulsions/tremors.  The assessment was tremors, etiology unclear, and it was noted that he was told it was anything from anxiety to panic attacks to hyperventilation when evaluated in the past week.  

Private treatment records from Tallahassee Memorial showed that on May 14, 2002, the Veteran was seen for follow up, and it was noted that he was still having seizures, but not as bad.  The assessment was seizures and he was referred for a neurological appointment.   

A private neurological evaluation conducted on May 14, 2002, showed that the Veteran presented for initial evaluation for episodes of jerking of the upper extremities.  He reported having these episodes since May 5, 2002, but had never had them before.  He denied a history of seizures.  He was started on Klonopin, and noted some improvement in the spells, to the point that he was only having tearing of the eye and running of the nose before he had the jerking.  The examiner witnessed two involuntary episodes that lasted less than a second or two with some jerking and stiffness of the upper extremity.  The examiner's impression was that the Veteran most likely had a movement disorder versus a partial seizure, and the examiner doubted that these were seizures.  He was to be admitted to the hospital for video EEG telemetry to be sure they are not focal seizures, even though the EEG done the day of the evaluation was negative.  The diagnosis was involuntary jerking of unknown etiology, and rule out movement disorder versus seizures.  The examiner noted that there was "a concern that this could be related to the Persian Gulf syndrome" and that the Veteran had reported he was in the Gulf War.  But the examiner noted that he had never seen any type of case similar to this for the Persian, but advised the Veteran to get the information from the AMA Journal.  

The private EEG conducted on May 14, 2002, provided an impression that EEG tracing was abnormal suggesting dysthymia, especially over the temporal regions and more so on the left side, which could correlate with a lowered seizure threshold.

Private treatment records from Tallahassee Memorial showed that on May 16, 2002, the Veteran was seen for follow up for seizures/tremors.  He was having daily seizures, and complained of increasing headaches since the day prior.  He was to be hospitalized in June .  The assessment was seizure disorder.  

A discharge summary showed that the Veteran was hospitalized at Tallahassee Memorial in early June 2002, because he was having spells and it was not know if these were true epileptic seizures or nonepileptic seizures.  He did not have any spells during the four day period of hospitalization, and there was no other abnormality on the EEG  An induction was done, which was partially responsive, and he had the beginning of a spell, but no jerking.  The assessment was that because of the induction, the Veteran most likely had non-epileptic seizures.  The physician noted there was no evidence to indicate some type of epileptogenic process.  The diagnosis upon discharge was still pseudoseizure versus seizure.   

On June 10, 2002, the Veteran was seen for follow up on the Persian Gulf protocol examination, specifically regarding his complaints of tremors, and the assessment remained tremors, etiology unclear.  

Private treatment records from Tallahassee Memorial showed that on June 11, 2002, he was seen for follow up, and it was noted that there was nothing conclusive from the hospitalization, the doctors were not sure if he was experiencing seizures, and that it may be another kind of movement disorder, but that medication helped.  It was noted that possibly this problem was related to serving in the Gulf War.  

On a VA Gulf War guidelines examination in December 2003, the Veteran reported he had trouble with short term memory since he began to suffer from "the seizures".  He denied depression.  He reported intermittent problems with sleep, noting that on approximately two days per week he only slept three to four hours.  He reported that because of his intermittent sleep problems, he had fluctuating energy.  In the diagnostic section of the VA examination report, it was noted that for Axis I, he had no diagnosis.  The examiner opined that the Veteran did not appear to be suffering from a mental disorder at that time.  

On a VA general medical examination in January 2004, the Veteran reported he served in the Gulf War, from 1990 to 1991, and that his job was as a supply sergeant, and his secondary MOS was hazardous material disposal.  He claimed he was responsible for helping to set C-4 charges and blow up two major ammunitions dumps, both in Iraq.  He reported that one of the dumps was controversial because it was more likely than not that there were chemical weapons in there.  For medical history it was noted that the single major illness the Veteran was dealing with was atypical seizures that occurred on an almost daily basis.  On examination, he also reported a new onset of headaches, which he claimed he never had until after he arrived in the Gulf region.  On neurological examination, it was noted that he had average short-term memory with certain periods of time when he has poor short-term memory.  It was noted that his seizures were mild in character, and that certain things would occur and let him know that he was going to have a seizure that day or the next day.  He reported that headaches typically occurred every day or every other day, and lasted for short periods of time, but they would repeat in clusters of three or four at a certain time of the day.  He had difficulty going to sleep at night, and would go to sleep briefly, wake up 1 to 2 a.m., and then remain awake.  The examiner found that the Veteran's memory was undoubtedly affected by his seizures, heavily sedating anti-seizure medications, and probably his chronically disturbed sleep patterns.  The Veteran reported his sleep problem began in 2002, and came on one or two weeks after the seizure disorder became apparent.  With regard to mental problems, it was noted that the Veteran felt he was be relatively okay.  He did not seem to be seriously depressed, but did have some symptoms of depression and was short-tempered.  He reported that while serving in the Gulf War zone, he began noting severe fatigue in early 1991, and began having greater fatigue at about the time the seizures started.  The examiner reviewed the claims folder and found that the Veteran had chronic, continuous medical visits in 1975-1977, his chief complaints included fatigue, and he was sleeping at least 10 hours every day and was still fatigued.  The examiner indicated that the Veteran's complaints of headaches, sounded like stress headaches, noting that he did not have a significant number of symptoms, nor was the location or quality enough for a migraine.  

On a VA neurological examination in January 2004, the Veteran reported that the onset and course of his new headaches was such that he believed he began to have headaches back as early as his time in the Gulf.  His other symptoms at that time included being extremely fatigued.  It was noted that gradually over time, taking some of the medications he was taking, the headaches seemed to be slightly less of an issue.  The examiner had no problems with a diagnosis of stress headaches.  The examiner indicated that the only thing that really pointed strongly to a seizures was that the Veteran had generalized tonic-clonic activity in his upper extremities.  It was also noted that he went into sort of a semitrance, drooled, and had a facial expression and watery eyes, which the examiner indicated were lots of things "going for a seizure there" but that it was typically difficult to tie down the diagnosis.  The examiner opined that these were not atypical, but that it was typically difficult to tie down the diagnosis.  The examiner noted that the last diagnosis from the Veteran's neurologist was probable atypical clonic seizures.  The Veteran reported that any kind of stress aggravated his seizure disorder.  The examiner indicated that it was unknown what was possibly precipitating these seizures.  It was noted that the Veteran's side effect from the medicine and from having seizures was that he had no sex life and this was secondary to no complete erections any longer.  A CT scan of the head revealed no significant abnormality.  

On a VA genitourinary examination in January 2004, it was noted that the Veteran's loss of erection or lack of full erection began at the time of the onset of treatment for his new seizures with drug therapy of Tegretol, and the examiner thought this was a possibility.  The examiner also noted that the Veteran had some elements of a relatively new onset of impotence, more likely than not related to medications he took to control the new seizures.  The examiner also noted that the Veteran had no significant reasons for ED other than fatigue, psychological problems, or his anticonvulsant medication.  The examiner also noted that seizures were the known cause of impotence in some cases.

In his substantive appeal (VA Form 9), the Veteran claimed that all of his symptoms could relate back to the Persian Gulf, and that his seizures and tremors and other symptoms all started at the same time.  

At the hearing in January 2007, the Veteran testified that all of his physical and mental problems, including headaches, memory loss, sleep disturbance, fatigue, anxiety attacks, nervousness, and erectile dysfunction, began after he started having tremors and/or seizures in May 2002.  He also testified that the first doctor he went to about his seizures thought they were psychological or stress related, and the next doctor he saw thought he might have Persian Gulf Syndrome

On a VA Gulf War guidelines examination in June 2009, the Veteran reported that because of memory loss, anxiety, and tremulousness, he was not allowed to re-enlist.  The examiner indicated that the Veteran would not meet six of the possible ten criteria for chronic fatigue syndrome (CFS) though he very well likely had fatigue as a result of his multiple medical problems, particularly those resulting in pain.  On a genitourinary examination, the Veteran claimed he had erectile dysfunction as a result of an undiagnosed illness.  The examiner opined that the Veteran's erectile dysfunction was most likely due to his hypertension and treatment.  On the mental disorders examination, it was noted that no mental disorder was found.  The examiner noted that the Veteran's complaints of sleep disturbance, short term memory loss, and anxiety attacks did not justify a mental disorder diagnosis.  The examiner explained that for a mental diagnosis to be found, the complaints have to be clinically significant and must significantly impact social and occupational functioning, and that mild or transient symptoms do not warrant a mental health diagnosis.  The examiner found that the Veteran's report of sleep a total of 10 hours a day did not indicate any sleep impairment, that complaints of forgetfulness were within normal limits and short term memory loss was not found on examination, and that he did not have symptoms of anxiety or panic disorder per the DSM-IV.  

On a VA general medical examination in August 2009, the Veteran's major complaints included sleeplessness and insomnia.  He also felt feeling fatigued, and had shakes and tremors of the hand at least 3 to 4 times a day.  He had surrendered his driver's license because of the seizure diagnosis and his taking Dilantin.  The diagnoses included seizure-like disorder, insomnia, generalized fatigue, and polyarthralgia, which "may be symptoms of chronic fatigue syndrome" (CFS).  A handwritten note, however, indicated this was "not CFS see opinion 6/9/09". 

On a VA mental disorders examination in December 2010, it was noted that the Veteran had sleep impairment and had been sleeping about 4 hours a night, and had normal memory.  The diagnosis was major depression, moderate with no psychotic features.  The examiner found that the Veteran did not exhibit short term memory loss during examination, and there were no symptoms suggestive of anxiety attacks elicited during examination.  The examiner indicated it would be with resort to mere speculation to opine as to whether or not the Veteran's Axis I diagnosis of major depression was related to seizures and/or tremors, fatigue, sleep disturbance, short term memory loss, anxiety attacks, and erectile dysfunction.  The rationale provided by the examiner was that there was no objective evidence of short term memory loss exhibited during the examination, no objective evidence of panic attacks, and the diagnostic criteria for major depression, as per DSM-IV, included sleep pattern changes, feelings of worthlessness, fatigue, decreased energy, crying spells, guilty feelings, and decreased libido.  

On a VA examination in December 2010, for Gulf War guidelines, the Veteran was examined by the same examiner who conducted the June 2009 VA examinations.  The Veteran reported he was not among those who received a notification from the Department of Defense that they may have been exposed to neurochemical agents from exploding Iraqi ammunition dumps.  He reported he was exposed to silica dust in sandstorms, smoke from burning oil well dumps, and smoke from burning American trash dumps.  The examiner opined that the Veteran's short term memory loss was likely due to depression, and that his daytime hypersomnolence resulted from a sleep disorder likely caused by depression.  On neurological examination, the examiner opined that the Veteran's tremors, without loss of consciousness, drooling from the right side of mouth, and lasting 5 to 10 minutes, were uncharacteristic of any particular seizure disorder.  The Veteran reported that following the tremors, he developed either a right or left temporal aching-type of pain, which was relieved in one hour by taking Ibuprofen.  The Veteran also indicated he believed that the tremors had not been affected by taking Dilantin.  The examiner noted that tremors, according to the record, began in 2002, almost ten years after military service, and, therefore, were not likely the result of service in Southwest Asia or other environmental exposure as a result of military service.  The examiner also noted that headaches were not followed by increased fatigability or hypersomnolence, which, the examiner opined, was most likely caused by the Veteran's depression.  The diagnoses included tremors, not characteristic for any particular type of seizure disorder, but certainly not caused by service in Southwest Asia or other exposures in military service; and tension-type headaches associated with tremors, not caused by military service.  

Records obtained from the Social Security Administration (SSA) showed the Veteran was found to be disabled, in March 2004, from epilepsy/seizure disorder.  

In December 2011, VA genitourinary examination/opinions were obtained regarding the Veteran's ED.  In the first opinion, the examiner, after reviewing the record, indicated that it would be only with resort to mere speculation to opine whether or not the Veteran's current ED was caused or aggravated to any degree by his environmental exposures during deployment to Southwest Asia, or was otherwise caused or aggravated to any degree by his service.  The examiner opined that the Veteran's current ED was not the result of any undiagnosed illness.  For rationale, the examiner indicated that the current medical literature did not yet support a cause and effect relationship between the environmental exposures of Southwest Asia and the subsequent development of ED years following the exposure.  The examiner further found that there was no current objective evidence that the Veteran's current ED was caused or aggravated to any degree by his environmental exposures during deployment to Southwest Asia.  The examiner noted that the currently available service medical records were silent for any ED symptoms, treatment, or diagnoses, and that there was no current objective evidence that the Veteran's current ED was caused or aggravated to any degree by his service.  The examiner also noted no current objective evidence of record substantiating any undiagnosed illness in the Veteran; thus, there was no current objective evidence that the Veteran's current ED was the result of any undiagnosed illness.

In the second opinion dated in December 2011, regarding the Veteran's ED, the examiner indicated he was the one who performed several VA examinations on the Veteran in June 2009.  The examiner opined, after reviewing the record, that the Veteran's reported ED was caused by non-service-connected hypertension and its treatment, which was a very commonly diagnosed complex in men the Veteran's age.  The examiner also opined that ED was not caused by an undiagnosed condition.  The examiner indicated that to state whether the Veteran's ED was caused or aggravated by environmental exposures during the first Persian Gulf War or by undiagnosed conditions also resulting from environmental exposures during the first Persian Gulf War would require resort to speculation.  

Received from the Veteran in March 2012 was an internet excerpt from the NIH website titled, "The Link between Depression and Physical Symptoms".  The excerpt discussed that physical symptoms were common in depression, to include tiredness, sleep disturbance, and fatigue.

On a VA Gulf War general medical DBQ examination in July 2012, the examiner indicated that there was no objective evidence of an undiagnosed condition and no objective evidence of any presumptive Gulf War conditions.  

On a VA DBQ examination for seizure disorders, in July 2012, the examiner responded "no" to the question of whether the Veteran had ever been diagnosed with a seizure disorder (epilepsy).  On examination, the Veteran described the history of his "seizures", indicating the first time he had a spell was in May 2002, and that he continues to have such episodes, but they were variable and unpredictable, and could happen daily or none for one to two months.  He reported that he initially took seizure medication, but now takes medication as needed only to prevent it coming.  The examiner noted that the Veteran reported that two doctors had confirmed a diagnosis of a seizure disorder for him.  The examiner noted that the signs and symptoms for the Veteran included that he had a bad throbbing headache, runny nose, and tearing of the eyes for 15-30 seconds, followed by full body tremors for 5-10 seconds, and then he went back to himself immediately.  He reported that the shaking/tremors never happened without a headache, and the headaches was gone once he started shaking.  The diagnosis was no objective evidence of a seizure disorder or epilepsy, by history or in the record, to include the Veteran's video EEG monitoring in June 2002.  The examiner indicated that since there was no objective evidence of a seizure disorder or epilepsy, "an opinion is not requested".  The examiner explained that the diagnosis was based on a review of the available medical records, medical literature, and clinical experience.  The examiner opined that although the Veteran's medical records showed a working diagnoses of spells, seizures, and pseudoseizures versus seizures, the history given to the examiner and the work up in the medical records did not support a diagnosis of seizure disorder or epilepsy.  Further, the examiner noted that the Veteran currently had no neurological condition to give a diagnosis for his subjective symptoms of "spells/seizures" claimed as "seizures and/or tremors".

On a VA DBQ examination for headaches in July 2012, the Veteran reported that his headaches started in 1998, and that he believed headaches were due to Gulf War exposure.  The diagnosis was subjective headaches, and no evidence of primary or secondary headache disorder.  The examiner indicated that a more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.  The examiner also indicated that since there was no evidence of chronic (primary or secondary) headache disorder, an opinion was not indicated.  

On a VA DBQ examination for the male reproductive system in July 2012, it was noted that the Veteran had been diagnosed with ED at the 2004 VA examination.  The Veteran reported that his ED had an onset about the same time as his seizures in 2002, and had a gradual onset.  The diagnosis was ED, and the examiner opined that the Veteran's ED was not due to AD, did not have its onset during active service, and was not related to an undiagnosed illness.  For rationale, the examiner indicated that ED was a diagnosable condition, and is not caused or aggravated by an undiagnosed illness.  The examiner also noted that the Veteran's service medical records were silent for ED or any symptoms of ED, and that the medical record within two years of his release from active duty was also silent for ED.  The examiner reiterated that on examination, the Veteran reported his ED started in 2002.  The examiner also indicated that the current medical literature did not support a cause and effect relationship between the environmental exposures of Southwest Asia and the subsequent development of ED years following the cessation of the exposure.  The examiner noted that there was no current objective evidence that the Veteran's current claimed ED was caused or aggravated to any degree by environmental exposures during deployment in Southwest Asia.

On a VA DBQ examination for CFS, in July 2012, the examiner indicated that the Veteran did not have now and had not been diagnosed with CFS.  The Veteran reported his fatigue had an onset in 1998, when he started waking up in the middle of the night and was unable to go back to sleep.  He reported that some weeks this was not a problem, and that it had a gradual onset and was unpredictable.  The examiner noted that the Veteran indicated that his fatigue was related to poor sleep, and that the Veteran did not have any objective evidence of CFS, and, therefore, an opinion was not indicated.  The examiner also noted that in April 1977, the Veteran complained of sleepiness, weakness, and tiredness, although he was able to do PT and field duty, and that no diagnosis was assigned to his symptoms.  He was allowed to re-enlist in 1980, and the examiner indicated it seemed incredibly unlikely that the Veteran would have been allowed to re-enlist if he had any ongoing chronic illness or any undiagnosed illness.  

On a VA mental disorders DBQ examination in July 2012, the examiner responded "yes" to the question of whether the Veteran now has or has ever been diagnosed with a mental disorder, and indicated that the Veteran's mental disorder that conformed to DSM-IV was depression, NOS.  "no" to the question of whether he had more than one mental disorder diagnosed.  The examiner indicated that the following symptoms was attributable to the Veteran's depression:  chronic sleep impairment, and decreased libido as per the Veteran.  The examiner opined that the Veteran's sleep disturbance was not due to active duty, did not have its onset during active service, and was not related to an undiagnosed illness, but was part of the diagnostic criteria for depression NOS, as per DSM-IV.  The examiner opined that the Veteran did not suffer from short term memory loss or anxiety attacks as per DSM-IV criteria.  For rationale, the examiner noted that there was no objective evidence of a short term memory loss exhibited during examination, and no objective evidence of panic attacks or anxiety symptoms.  The examiner acknowledged that the diagnostic criteria for depression, NOS, as per DSM-IV, included sleep pattern changes, decreased energy, and decreased libido.  The examiner noted that the Veteran's parents divorced when he was 6 years old, and that this was a predisposing factor for depression later in life.  The Veteran also reported suffering the significant loss of loved ones, including a brother who died due to lung cancer.  The examiner found that the current medical literature did not yet support a cause and effect relationship between the environmental exposures of Southwest Asia and the subsequent development of depression, NOS, years following the cessation of the exposure.  The examiner also found that there was no current objective evidence that the Veteran's current claimed condition of depression was caused or aggravated to any degree by his environmental exposures during deployment in Southwest Asia.  

On a VA Gulf War/general medical DBQ examination in May 2013, the examiner identified the systems/areas that the Veteran claimed could represent undiagnosed illness, and checked the associated questionnaires to be completed in separate reports.  The examiner also noted that the Veteran's current active problem list, per VA primary care, included seizure disorder.  Regarding employment, the Veteran reported he last worked in May 2002, but stopped working due to "seizure episodes".  The examiner noted that there no undiagnosed illnesses.

On a VA mental disorder DBQ examination in May 2013, the examiner responded "yes" to the question of whether the Veteran now has or has ever been diagnosed with a mental disorder, and "no" to the question of whether he had more than one mental disorder diagnosed.  The examiner concluded that the Veteran did not meet the criteria for a mental disorder, and that his account of experiencing depression "about three times a month" for "about two or three hours" was within the realm of normal experience and was not sufficiently frequent/severe/debilitating to meet the threshold for a mental disorder.  Asked about anxiety, the Veteran reported experiencing nightmares associated with killing an adolescent male who had been firing at his unit in Iraq during the First Gulf War, but the examiner was unable to find any records in the claims folder to corroborate the claimed incident, and noted that service records showed the Veteran was deployed to Saudi Arabia during the First Gulf War, but did not indicate he served in Iraq.  

On a VA seizure disorder DBQ examination in May 2013, the examiner responded "no" to the question of whether the Veteran now has or has ever been diagnosed with a seizure disorder.  The Veteran reported he continued to get episodes that may occur every day but then he might go one to two months without having one.  His last episode was two weeks prior.  The examiner indicated that the Veteran had two events, typical of his episodes, in front of the Veteran, with each lasting 5 to 10 seconds, and that the Veteran began by holding his breath with his eyes roving and arms in flexed position slightly, with arms tremulous.  His eyes teared up and were moving around, and he gurgled, but nodded that he understood the examiner.  Following the episode, the Veteran was normal, with intact speech and no post-event effects.  The examiner opined that these were clearly not epileptic due to the bilaterally of the upper extremity involved, combined with normal consciousness, and that they were consistent with pseudoseizures (psychogenic nonepileptic seizures).  The diagnosis was atypical neurological episodes most consistent with psychogenic nonepiletpic seizures.  

Further, on the May 2013 VA DBQ examination, the examiner opined that the Veteran's nonepileptic seizures were not caused by or a result of active duty, and were not caused by or a result of an undiagnosed illness.  For rationale, the examiner indicated that based on review of the medical records, medical literature, and his clinical experience as a board certified neurologist, the events witnessed that day of the examination were most consistent with psychogenic nonepileptic seizures, and were clearly not epilepsy in their presentation.  The examiner further noted that in 2002, a neurologist examined the Veteran and felt that these were pseudoseizures as well.  The examiner noted that these began in May 2002, were not present during active duty, and that since this did not start in service, a nexus cannot be made.  The examiner indicated that nonepileptic seizures were not caused by an illness, so an undiagnosed condition was not for consideration, and that they can be associated with psychiatric conditions such as depression, anxiety, somatoform disorder, PTSD, dissociative disorder, and personality disorders..  The examiner noted that although nonepileptic seizures and psychological disorders may overlap, the pathophysilogy was not understood and a causal relationship could not be established.  The examiner also opined that an undiagnosed condition was not a cause of the Veteran's neurological events. 
II. Analysis

1. Laws and Regulations

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issues in this case, to include undiagnosed illness manifested by various chronic signs or symptoms, as well as the etiology and/or cause of various symptoms, to include ED, clearly falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Additionally, service connection may be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

A Persian Gulf veteran is a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  In this case, the Veteran's military records document that he served in Southwest Asia during the pertinent time period; thus, he is deemed a "Persian Gulf veteran" for the purposes of 38 C.F.R. § 3.317.

VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):  (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome (CFS), fibromyalgia or irritable bowel syndrome (IBS).  38 C.F.R. § 3.317(a)(2). 

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(b).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(b)(4)   The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.

Signs or symptoms which may be manifestations of undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to:  (1) fatigue, (2) signs or symptoms involving skin, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss and/or (13) menstrual disorders.  See 38 C.F.R. § 3.317(b).

A claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indication" of disability.  38 C.F.R. § 3.317(a).  Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical, indicators that are capable of independent verification."  38 C.F.R. 3.317(a)(2); Neumann  v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order).  Thus, although medical evidence of signs or symptoms is clearly not required to grant a claim, the regulation does require that there be some objective, independently verifiable evidence of the symptoms.  Id.  

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, the aforementioned presumption is not the sole method for showing causation.  

2. Discussion

The Veteran essentially contends that as a result of his service in the Southwest Asia during the Gulf War, he has developed tremors/seizures, short term memory loss, sleep disturbance, headaches, fatigue, and ED.  

The Board notes that VA and private treatment records starting in May 2002, as well as subsequent VA examinations have documented the Veteran's tremors and seizures.  With regard to sleep disturbance, headaches, fatigue, and ED, a review of the VA treatment records and examinations shows that such signs/symptoms have been documented and confirmed.  With regard to short term memory loss, at least two VA examinations, in December 2010 and July 2012, concluded that the Veteran did not exhibit any memory loss.  As noted above, in order to warrant service connection for an undiagnosed illness, it must be a chronic condition, meaning that it existed for six months or more or exhibited intermittent episodes of improvement and worsening over a 6 month period.  38 C.F.R. § 3.317.  It appears clear from the medical records that the Veteran's tremors/seizures, sleep disturbance, headaches, fatigue, and ED have been chronic conditions, however it is not clear from the medical records that his reported short term memory loss has been a chronic condition.  However, even if the Board were to accept the Veteran's contentions regarding short term memory loss, and find all of the listed symptoms/conditions to be chronic, a review of the record shows that all of these symptoms have been linked to diagnosed disabilities.  In that regard, the Board notes that the Veteran's tremors/seizures, first noted in May 2002, and witnessed in June 2002 by an examiner who labeled them pseudoseizures, and witnessed again in May 2013 by an examiner who diagnosed them as psychogenic nonepileptic seizures.  Further, the Veteran's short term memory loss has been attributed to known clinical diagnoses - to include depression and seizures; his sleep disturbance and fatigue have also been attributed to depression; his headaches have been attributed to stress headaches, tension headaches, and seizures; and his ED has been attributed to his hypertension.  As the Veteran's symptoms have been attributed to known clinical diagnoses, rather than to undiagnosed illnesses, service connection for these reported conditions may not be granted based on his Persian Gulf veteran status.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

However, service connection may also be granted for the disabilities on a direct or presumptive (if applicable) basis if the evidence supports such a finding.  See Combee v. Brown, supra.  In that regard, VA is not generally authorized to grant service connection for symptoms alone, without an identified basis for those symptoms.  For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The notable exception to this rule is 38 C.F.R. § 3.317, which, as noted above, permits, in some circumstances, service connection of signs or symptoms that are objective indications of chronic disability, when such disability is due to undiagnosed illness. 

With regard to the claim for service connection for tremors and seizures, the Board notes that on the most recent VA DBQ examination in 2013, the examiner opined that the diagnosed disability, psychogenic non-epileptic seizures, were not caused by or result of active duty, and were not caused by or a result of undiagnosed illness.  The Board finds that the VA examiner's opinion is persuasive and probative, and based on a review of the claims folder as well as witnessing the Veteran's seizures, and the opinion included supporting rationale.  Moreover, a review of the record shows no competent evidence to the contrary.  The Board recognizes the Veteran has contended that his seizures are related to service, and that he has had seizures since 2002.  As noted above, lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Likewise, the Veteran is competent to describe symptoms he has experienced - because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. at 465(1994).  However, the Board does not believe that the etiology of seizures is subject to lay diagnosis, and, as a lay person, the Veteran is not competent to report that seizures are related to service.  38 U.S.C.A. § 1153(a) ; 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra; Kahana v. Shinseki, supra. 

With regard to the claims for service connection for short term memory loss, sleep disturbance, and fatigue, the Board finds that service connection is not warranted on a direct theory of entitlement.  See Combee v. Brown, supra.  A review of the record shows that on VA examinations in 2010, 2012, and 2013, the Veteran's complaints of short term memory loss, sleep disturbance, and fatigue, were found to be symptoms associated with a diagnosed psychiatric disorder (depression).  Further, the competent evidence of record does not show that the Veteran's short term memory loss, sleep disturbance, and fatigue, in and of themselves, constitute disabilities.   Rather, they are, as noted above, symptoms of depression.  Accordingly, the most probative medical evidence of record reflects that the Veteran's short term memory loss, sleep disturbance, and fatigue, are not of an independent pathology but are symptoms of a psychiatric disorder (depression) - which is the subject of the remand below.  Thus, the Veteran's short term memory loss, sleep disturbance, and fatigue do not in and of themselves constitute disabilities for VA compensation purposes.  See Sanchez-Benitez v. Principi, supra.  

With regard to the claim for service connection for headaches, the Board notes that, as indicated above, these have attributed to clinical diagnoses, including stress headaches and tension headaches.  While the more recent VA examination in 2012 concluded that the Veteran had subjective headaches and no evidence of a primary or secondary headache disorder, on the VA examination December 2010, the examiner opined that the Veteran's headaches were associated with tremors and were not associated with military service.  See McClain v. Nicholson, supra.  Although the VA examiner's opinion in 2010 is brief, the Board finds that the opinion is nonetheless persuasive and probative, and based on a review of the claims folder.  Moreover, a review of the record shows no competent evidence to the contrary.  The Board recognizes the Veteran has contended that his headaches are related to service, and that he has had headaches since after his seizures started in 2002.  As noted above, lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Likewise, the Veteran is competent to describe headaches symptoms he has experienced.  Layno v. Brown, supra.  However, the Board does not believe that the etiology of headaches is subject to lay diagnosis, and, as a lay person, the Veteran is not competent to report that headaches are related to service.  38 U.S.C.A. § 1153(a) ; 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra; Kahana v. Shinseki, supra. 

Finally with regard to the claim for service connection for ED, as indicated above, the Veteran's ED has been medically linked to his hypertension.  Moreover, on VA examinations in December 2011 and July 2012, the VA examiners essentially opined that the Veteran's ED was not caused or aggravated by service, either on a direct basis or as due to undiagnosed illness and/or exposures in the Persian Gulf War.  Although the VA examiner's opinions in 2011 and 2012 are somewhat brief, the Board finds that the opinions are conclusive, and persuasive and probative, and based on a review of the claims folder.  Moreover, a review of the record shows no competent evidence to the contrary.  The Board recognizes the Veteran has contended that his ED is related to service, specifically to his service in the Persian Gulf War, and that his ED started at about the same time as his seizures started in 2002.  As noted above, lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Likewise, the Veteran is competent to describe symptoms he has experienced.  Layno v. Brown, supra.  However, the Board does not believe that the etiology of ED is subject to lay diagnosis, and, as a lay person, the Veteran is not competent to report that headaches are related to service.  38 U.S.C.A. § 1153(a) ; 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra; Kahana v. Shinseki, supra. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims for service connection for tremors and seizures, short term memory loss, sleep disturbance, headaches, fatigue, and ED, to include as due to undiagnosed illness.  Consequently, the benefit-of-the-doubt rule does not apply and the claims must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for tremors and seizures, to include as due to an undiagnosed illness, is denied. 

Service connection for short-term memory loss, to include as due to an undiagnosed illness, is denied. 

Service connection for sleep disturbance, to include as due to an undiagnosed illness, is denied. 

Service connection for headaches, to include as due to an undiagnosed illness,  is denied. 

Service connection for fatigue, to include as due to an undiagnosed illness, is denied. 

Service connection for erectile dysfunction, to include as due to an undiagnosed illness, is denied. 


REMAND

The Board finds that although further delay is regrettable in this matter, additional development is required prior to readjudicating the claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, the Board notes that a review of the Veteran's Virtual VA efolder shows that he was recently diagnosed with PTSD. Pursuant to Clemons, the claim for service connection for PTSD is considered a part of the claim for service connection for a psychiatric disorder.  However, the RO has yet to consider a claim for service connection for PTSD, and, in addition, the Veteran has not received proper VCAA notice pertinent to the PTSD portion of his service connection claim for an acquired psychiatric disorder.  Further, the Board notes that establishing service connection for PTSD entails specific elements, in addition to those pertinent to ordinary service connection claims.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the criteria set forth in DSM-IV; a link, established by medical evidence, between the current symptoms and an in service stressor; and credible supporting evidence that the claimed in service stressor actually occurred.  38 C.F.R. § 3.304(f).  

Further, the Veteran's claim for service connection for PTSD must be considered under the new § 3.304(f)(3), which significantly relaxes the evidentiary burden for establishing occurrence of an in-service stressor.  This regulatory revision has eliminated the requirement that the claimed in-service stressor be corroborated by credible supporting evidence, if the claimed stressor is related to the Veteran's "fear of hostile military or terrorist activity" and is consistent with the "places, types, and circumstances of the Veteran's service."  Thus, a remand is warranted in part to develop and adjudicate the claim for service connection for PTSD.

The Board also notes that a remand is warranted to address deficiencies in the VA mental disorder DBQ examination in May 2013.  Therein, the examiner responded "yes" to the question of whether the Veteran now has or has he ever been diagnosed with a mental disorder and "no" to the question of whether the Veteran had more than one mental disorder diagnosed.  The examiner concluded that the Veteran did not meet the criteria for a mental disorder, and that his account of experiencing depression "about three times a month" for an average duration of "about two or three hours" was within the realm of normal experience and was not sufficiently frequent/severe/debilitating to meet the threshold for a mental disorder.  The Board finds that the May 2013 VA DBQ examination is inadequate as the opinion is based on the lack of a current diagnosis.  In that regard, although the VA examiner in 2013 found that the Veteran did not have a current mental disorder, a review of the record shows that he has been diagnosed with and treated for several diagnosed psychiatric disorders during the course of this appeal, to include major depression, depression NOS, anxiety disorder, depression, and PTSD.  While the Veteran has undergone several VA examinations, no examiner has ever addressed whether any his diagnosed psychiatric disorders may be related to service.  

The Board acknowledges that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, the Board also recognizes the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In light of the McClain case, the fact that the VA examiner in 2013 found that the Veteran did not have a current mental disorder, did not cancel the need for an opinion as to whether any chronic psychiatric disorder may be related to his active service.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, given the prior diagnoses of mental disorders and the inadequacy of the 2013 VA opinion, clarification is needed from the VA examiner as to whether the Veteran has a current diagnosis of a psychiatric disorder, or had such a diagnosis since the inception of his claim in May 2002, and whether such a diagnosis is etiologically related to any incident of his active military service.  Although the Veteran's has undergone several VA mental disorder examinations during the pendency of his appeal, none of the examiners have addressed whether a psychiatric disorder may be related to service; thus an additional remand, although regrettable, is warranted for the VA examiner from 2013 to provide a supplemental medical opinion. 

Accordingly, the case is REMANDED for the following action:

1. With regard to the claim for service connection for PTSD, ensure VCAA compliance and afford the Veteran the opportunity to submit additional argument and evidence on the claim.  

2. Develop the claim for service connection for PTSD, to include soliciting stressor statements from the Veteran; considering the provisions of § 3.304(f)(3), which significantly relaxes the evidentiary burden for establishing occurrence of an in-service stressor; and determining whether an appropriate VA examination/opinion is necessary and/or warranted.

3. If a VA examination/opinion is found to be necessary /warranted for the claim for service connection for PTSD, schedule the Veteran for an appropriate VA examination to determine whether he has PTSD as defined by the criteria in DSM-IV, based upon his claimed in-service stressors, or any other psychiatric disorder, aside from PTSD, as a result of his military service.  Any and all studies deemed necessary, including psychological examination/testing, should be completed.  The claims folder must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  The examiner should conduct a psychiatric evaluation of the Veteran and, based on a review of the medical records and sound diagnostic principles, provide a diagnosis of any and all acquired psychiatric disorders found.

a. If the evaluation results in a diagnosis of PTSD, the examiner should state in the examination report whether any verified stressor(s) are sufficient to support the diagnosis of PTSD.  If a stressor claimed by a veteran is related to a fear of hostile military or terrorist activity, the examiner should confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is not made, the examiner should explain in the examination report why such a diagnosis is not warranted. 

b. If the Veteran is found to have a psychiatric disorder other than PTSD, the examiner should be asked to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that any such psychiatric disorder had an onset in service, or are otherwise related to service, or whether such a causation or relationship is unlikely (i.e., less than a 50 percent probability).  

c. If the Veteran is not found to have a psychiatric disorder, the examiner should be advised that prior VA physicians (on VA examinations and in VA treatment records) have diagnosed and treated the Veteran for a mental/psychiatric disorder, to include major depression, depression, and anxiety disorder.  The examiner should be requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any chronic psychiatric disorder had its onset in service, or is otherwise causally related to his service; or whether any such onset or causation is unlikely (i.e., less than a 50-50 probability).  The examiner must provide supporting rationale(s) for any opinions given. 

d. The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated and an explanation provided.

4. If a VA examination/opinion is found to not be necessary /warranted for the claim for service connection for PTSD, then forward the claims folder to the examiner who conducted the May 2013 VA DBQ mental disorders examination for a supplemental opinion.  Request that the examiner review the claims folder again and note that such review has been accomplished.  If the prior examiner is not available, or is unable to provide a supplemental opinion, forward the claims folder and a copy of this remand to another appropriate examiner(s) in order to render the requested medical opinions noted below.  

a. The examiner should be advised that although a current mental disorder was not found in May 2013, that prior VA physicians (on VA examinations and in VA treatment records) have diagnosed and treated the Veteran for a mental/psychiatric disorder.

b. The examiner should be requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any chronic psychiatric disorder had its onset in service, or is otherwise causally related to his service; or whether any such onset or causation is unlikely (i.e., less than a 50-50 probability).  The examiner must provide supporting rationale(s) for any opinions given. 

c. If any above-requested opinion cannot be rendered on a medical or scientific basis without invoking processes that would relate to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify, along with an explanation as to why that is so. 

5. Once the above-requested development has been completed, the claim must be readjudicated.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, be given an opportunity to respond, and the case must then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


